DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 and 6-8 have been reviewed and are under consideration by this office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-174854 filed on 09/18/2018.

Drawings
The drawings submitted on 03/18/2021 have been reviewed and are considered acceptable.

Specification
The specification filed on 03/18/2021 has been reviewed and accepted.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an input unit configured to cause attribute values that can be converted to at least binary values (Claim 1)
an attribute image generation unit configured to generate an attribute image (Claim 1)
a determination engine having a learned model that has learned a correlation between a pattern of the attribute values and a result of classification (Claims 1, 4, and 6)
a color that corresponds to the attribute value inputted by the input unit (Claim 6)
an attribute pattern input unit that inputs a pattern of attribute values with respect to multiple kinds of attributes (Claim 7)
a learning data generation unit configured to generate a plurality of learning data sets from each of these attribute images (Claim 7)
a leaning unit configured to generate a learned model that has learned a correlation between the pattern of the attribute value (Claim 7)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations: “an input unit configured to cause attribute values that can be converted to at least binary values” and “an attribute image generation unit configured to generate an attribute image.” In addition Claims 1, 4, and 6 recites a “a determination engine having a learned model that has learned a correlation between a pattern of the attribute values and a result of classification.” Claim 6 further recites “a color that corresponds to the attribute value inputted by the input unit.” Additionally Claim 7 further recites “an attribute pattern input unit that inputs a pattern of attribute values with respect to multiple kinds of attributes,” “a learning data generation unit configured to generate a plurality of learning data sets from each of these attribute images,” and “a leaning unit configured to generate a learned model that has learned a correlation between the pattern of the attribute value.” These means are not defined in the specification as to what these means would be, how they are connected, if they are structure or software, other than what functions they perform. For instance they could be hardware, software, a processor, over a network, and this is not defined in the specification. For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof. The elements are described in the Specification as:  
[0013] As illustrated in Fig. 1, the information processing device 10 includes a data input unit 11, a check list generation unit 12, an attribute image generation unit 13, and a determination unit 14. The data input unit 11 receives input of attribute information pertaining to the persons to be classified. The check list generation unit 12 generates, regarding each person to be classified, a check list in which checkboxes of attributes that the person has are checked, based on attribute information that the data input unit 11 has received.
[0021] As described above, the determination engine 14a is a learned model. The following description explains a method for generating a learned model of the determination engine 14a, while referring to Figs. 4 to 9.
	Which shows no description as to what the “units” or the “engine”  are, such as are they physical components, software, something else; other than that they are connected somehow to the display portion. The specification has no other connections between these components other than restating the above. 
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
	Appropriate correction is required.
       

     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


            Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
	Claim 1 recites the limitations: “an input unit configured to cause attribute values that can be converted to at least binary values” and “an attribute image generation unit configured to generate an attribute image.” In addition Claims 1, 4, and 6 recites a “a determination engine having a learned model that has learned a correlation between a pattern of the attribute values and a result of classification.” Claim 6 further recites “a color that corresponds to the attribute value inputted by the input unit.” Additionally Claim 7 further recites “an attribute pattern input unit that inputs a pattern of attribute values with respect to multiple kinds of attributes,” “a learning data generation unit configured to generate a plurality of learning data sets from each of these attribute images,” and “a leaning unit configured to generate a learned model that has learned a correlation between the pattern of the attribute value.” The limitations invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear and sufficient linking of any of the generic placeholders to any particular structure as described by the specification in the quoted sections above. Therefore, the claim(s) is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because Applicant’s disclosure fails to clearly link the elements to a particular structure for performing the claimed function(s).  For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof.
	Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite that the generic placeholders, i.e. engine(s)”, “module(s)”, etc. are computer instructions stored in memory and executed by a processor to perform the claimed functions. This will overcome the 112(b) and 112(f) issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-3 and 7 is/are directed to an apparatus which is a statutory category and claims 4 and 8 are to a machine/apparatus and claim(s) 6 is directed to an article of manufacture which is also a statutory category. For the purposes of compact prosecution. Claims 5 is being alternatively considered as an article of manufacture for Step One. Claim 5 is further rejected below as “software per se.” See MPEP 2106.03. The Examiner notes regarding claim 6, that the specification does exclude transitory media in at least [0055] of the Applicant’s Specification.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 4-8 recite a series of steps for outputting results of a classification:
Regarding Claims 1:
…configured to cause attribute values that can be converted to at least binary values to be inputted for each of multiple kinds of attributes pertaining to a person to be classified;
 …configured to generate an attribute image having multiple areas corresponding to the multiple kinds of attributes, each of the multiple areas exhibiting a color that corresponds to the attribute value inputted for the attribute corresponding thereto; and a 
… that has learned a correlation between a pattern of the attribute values and a result of classification on the basis of a learning data set in which the pattern of the attribute values with respect to the multiple kinds of attributes is represented in the same format as that for the attribute image, 
…outputs the result of classification of the persons to be classified, on the basis of the attribute image generated by the attribute image generation unit. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claim utilize at least an input unit, an attribute image generation unit, determination engine, and a learned model. The learned model is recited at a high level of generality and is rejected as “Apply it.” The units are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Further supporting the “Apply it” analysis, the Examiner points to the Applicant’s Specification in at least [0055]
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).  
Regarding Claim(s) 2-3, the claim further narrows the abstract idea by specifying the attributes are related to skills, experience, or qualifications and further  the color aspects of the of the attributes and grade levels.
Regarding Claims 4 and 6 the claims recite:
inputting… respective attribute values that can be converted to at least binary values, with respect to multiple kinds of attributes pertaining to a person to be classified; 
generating… an attribute image that has multiple areas corresponding to the multiple kinds of attributes, each of the multiple areas exhibiting a color that corresponds to the attribute value inputted for the attribute corresponding thereto; and 
outputting a classification result of the person to be classified, on the basis of the attribute image generated…, from a determination engine having… that has learned a correlation between the pattern of the attribute values and the result of classification on the basis of a learning data set in which the pattern of the attribute values with respect to the multiple kinds of attributes is represented in the same format as that for the attribute image. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim 4 recites the additional element of a computer and claim 6 recites a recording medium. Claims 4-6 recite least a learned model. The learned model is recited at a high level of generality and is rejected as “Apply it.” These elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Further supporting the “Apply it” analysis, the Examiner points to the Applicant’s Specification in at least [0055]
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).  

Regarding Claim 7:
…that inputs a pattern of attribute values with respect to multiple kinds of attributes;
 …configured to generate, from the pattern of attribute values, an attribute image having multiple areas corresponding to the multiple kinds of attributes, each of the multiple areas exhibiting a color that corresponds to the attribute value inputted for the attribute corresponding thereto; 
…configured to generate a plurality of learning data sets from each of these attribute images; and 
configured to generate… that has learned a correlation between the pattern of the attribute values and a result of classification on the basis of the learning data sets. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least an attribute pattern input unit, an attribute image generation unit, a learning data generation unit, a learned model and a learning unit . The elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Further supporting the “Apply it” analysis, the Examiner points to the Applicant’s Specification in at least [0055]
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).  
Regarding Claim 8: the claim recites
inputting a pattern of attribute values with respect to multiple kinds of attributes; 
generating, from the pattern of attribute values, an attribute image having multiple areas corresponding to the multiple kinds of attributes, each of the multiple areas exhibiting a color that corresponds to the attribute value inputted for the attribute corresponding thereto;
 generating a plurality of learning data sets from each of these attribute images; and 
generating… that has learned a correlation between the pattern of the attribute values and a result of classification on the basis of the learning data sets. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Claim 8 only recites the additional element of a learned model. This element is rejected similarly to those of the prior independent claims.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chan et al. (US 20180300454 A1).
Regarding Claim 1, Chan teaches: An information processing device comprising: an input unit configured to cause attribute values that can be converted to at least binary values to be inputted for each of multiple kinds of attributes pertaining to a person to be classified; (See Chan, [0022]; In some embodiments, the patient attributes synthesizer 12 converts some or all of the patient attributes to binary attributes for which the set of allowable attribute values has exactly two allowable values. For example, in the case of numerical values of clinical test results, such a conversion can convert the test values to either “Normal” or “Abnormal” based on clinical guidelines for the laboratory test (which may take into account factors such as patient age, weight, gender, chronic conditions, or so forth).
an attribute image generation unit configured to generate an attribute image having multiple areas corresponding to the multiple kinds of attributes, each of the multiple areas exhibiting a color that corresponds to the attribute value inputted for the attribute corresponding thereto; and (See Chan, [0034]; In some embodiments the attribute value nodes of the directed graph are color-coded as to whether the corresponding attribute value matches the prediction pattern. In illustrative FIG. 2, this is diagrammatically indicated by using slanted shading (e.g. corresponding to green) to indicate attribute value nodes corresponding to attribute values that match the predictive pattern 20 and using vertical shading (e.g. corresponding to red) to indicate attribute value nodes corresponding to attribute values that do not match the predictive pattern 20. Missing attribute values are diagrammatically shown without shading, which may for example represent grayed out coloring).
a determination engine having a learned model that has learned a correlation between a pattern of the attribute values and a result of classification on the basis of a learning data set in which the pattern of the attribute values with respect to the multiple kinds of attributes is represented in the same format as that for the attribute image, (See Chan, [0006]; for each patient of the patient data table, generating a positive or negative prediction for a target value t of a target attribute T of the set of attributes using a prediction pattern of attribute values for w attributes of the set of attributes, the prediction for a patient being a positive prediction if at least a threshold fraction e of the w attributes of the patient in the patient data table match the prediction pattern and being a negative prediction otherwise; grouping patients of the patient data table into at least a selected proportion of a confusion matrix that includes true positive, false positive, true negative, and false negative proportions in accord with the positive or negative predictions for the target value t of the target attribute T and actual values of the target attribute T in the patient data table).
wherein the determination engine outputs the result of classification of the persons to be classified, on the basis of the attribute image generated by the attribute image generation unit. (See Chan, [0014]; FIG. 1 diagrammatically shows an illustrative pattern discovery analytics device for analyzing characteristics of clinical data and generating patient cohorts and further see Chan, [0030]; The pattern discovery visual analytics device provides an attributes editing tool (not shown) via which a user can edit the number/ordering of clinical stages for a specific clinical task and assign patient attributes to the clinical stages. To generate the patient flows, all unique attribute-value combinations falling into the proportion selected for visualization are computed, and the corresponding records are grouped and arranged in a way that the user can select any connections between two time-ordered attributes to generate the patient cohort 44 including the patients within.
Regarding Claim(s) 2, Chan further teaches: wherein the multiple kinds of attributes include attributes relating to a skill, an experience, or a qualification, and an attribute value with respect to the attribute represents whether or not the person to be classified has the skill, the experience, or the qualification, and an area corresponding to the attribute in the attribute image exhibits either one of two colors according to whether or not the person to be classified has the skill, the experience, or the qualification. (See Chan, [0034]; In some embodiments the attribute value nodes of the directed graph are color-coded as to whether the corresponding attribute value matches the prediction pattern. In illustrative FIG. 2, this is diagrammatically indicated by using slanted shading (e.g. corresponding to green) to indicate attribute value nodes corresponding to attribute values that match the predictive pattern 20 and using vertical shading (e.g. corresponding to red) to indicate attribute value nodes corresponding to attribute values that do not match the predictive pattern 20. Missing attribute values are diagrammatically shown without shading, which may for example represent grayed out coloring). The Examiner notes the attributes as taught by Chan are further interpreted as “qualifications”  as these attributes would be needed to qualify for the cohort pattern as described by Chan.
Regarding Claim(s) 4 and 6, Chan further teaches: An information processing method executed by a computer, the method comprising: inputting, in the computer, respective attribute values that can be converted to at least binary values, with respect to multiple kinds of attributes pertaining to a person to be classified; (See Chan, [0022]; In some embodiments, the patient attributes synthesizer 12 converts some or all of the patient attributes to binary attributes for which the set of allowable attribute values has exactly two allowable values. For example, in the case of numerical values of clinical test results, such a conversion can convert the test values to either “Normal” or “Abnormal” based on clinical guidelines for the laboratory test (which may take into account factors such as patient age, weight, gender, chronic conditions, or so forth) and further see Chan, [0006]; In one disclosed aspect, a pattern discovery visual analytics device comprises: a patient information database and a computer including a display component. The computer is programmed to perform a method including: generating a patient data table from patient information contained in the patient information database that tabulates, for each patient of the patient data table, attribute values for a set of attributes; for each patient of the patient data table).
generating, with the computer, an attribute image that has multiple areas corresponding to the multiple kinds of attributes, each of the multiple areas exhibiting a color that corresponds to the attribute value inputted for the attribute corresponding thereto; and (See Chan, [0034]; In some embodiments the attribute value nodes of the directed graph are color-coded as to whether the corresponding attribute value matches the prediction pattern. In illustrative FIG. 2, this is diagrammatically indicated by using slanted shading (e.g. corresponding to green) to indicate attribute value nodes corresponding to attribute values that match the predictive pattern 20 and using vertical shading (e.g. corresponding to red) to indicate attribute value nodes corresponding to attribute values that do not match the predictive pattern 20. Missing attribute values are diagrammatically shown without shading, which may for example represent grayed out coloring).
outputting a classification result of the person to be classified, on the basis of the attribute image generated by the computer, from a determination engine having a learned model that has learned a correlation between the pattern of the attribute values and the result of classification on the basis of a learning data set in which the pattern of the attribute values with respect to the multiple kinds of attributes is represented in the same format as that for the attribute image. (See Chan, [0006]; for each patient of the patient data table, generating a positive or negative prediction for a target value t of a target attribute T of the set of attributes using a prediction pattern of attribute values for w attributes of the set of attributes, the prediction for a patient being a positive prediction if at least a threshold fraction e of the w attributes of the patient in the patient data table match the prediction pattern and being a negative prediction otherwise; grouping patients of the patient data table into at least a selected proportion of a confusion matrix that includes true positive, false positive, true negative, and false negative proportions in accord with the positive or negative predictions for the target value t of the target attribute T and actual values of the target attribute T in the patient data table and further see Chan, [0014]; FIG. 1 diagrammatically shows an illustrative pattern discovery analytics device for analyzing characteristics of clinical data and generating patient cohorts and further see Chan, [0030]; The pattern discovery visual analytics device provides an attributes editing tool (not shown) via which a user can edit the number/ordering of clinical stages for a specific clinical task and assign patient attributes to the clinical stages. To generate the patient flows, all unique attribute-value combinations falling into the proportion selected for visualization are computed, and the corresponding records are grouped and arranged in a way that the user can select any connections between two time-ordered attributes to generate the patient cohort 44 including the patients within).
Regarding Claim(s) 7, Chan further teaches: A leaning model generation device comprising: an attribute pattern input unit that inputs a pattern of attribute values with respect to multiple kinds of attributes; (See Chan, [0022]; In some embodiments, the patient attributes synthesizer 12 converts some or all of the patient attributes to binary attributes for which the set of allowable attribute values has exactly two allowable values. For example, in the case of numerical values of clinical test results, such a conversion can convert the test values to either “Normal” or “Abnormal” based on clinical guidelines for the laboratory test (which may take into account factors such as patient age, weight, gender, chronic conditions, or so forth) and further see Chan, [0006]; generating a patient data table from patient information contained in the patient information database that tabulates, for each patient of the patient data table, attribute values for a set of attributes; for each patient of the patient data table).
 an attribute image generation unit configured to generate, from the pattern of attribute values, an attribute image having multiple areas corresponding to the multiple kinds of attributes, each of the multiple areas exhibiting a color that corresponds to the attribute value inputted for the attribute corresponding thereto; (See Chan, [0034]; In some embodiments the attribute value nodes of the directed graph are color-coded as to whether the corresponding attribute value matches the prediction pattern. In illustrative FIG. 2, this is diagrammatically indicated by using slanted shading (e.g. corresponding to green) to indicate attribute value nodes corresponding to attribute values that match the predictive pattern 20 and using vertical shading (e.g. corresponding to red) to indicate attribute value nodes corresponding to attribute values that do not match the predictive pattern 20. Missing attribute values are diagrammatically shown without shading, which may for example represent grayed out coloring).
 a learning data generation unit configured to generate a plurality of learning data sets from each of these attribute images; and (See Chan, [0020-21]; Pattern discovery visual analytic techniques disclosed herein leverage models parameterized by a set of (without loss of generality) w attributes, typically in the form of predictive patterns of values for the w attributes, and optionally further leverage a known time sequence of clinical stages for a given type of clinical treatment to order various patient attributes in a defined sequence. In this approach, each patient attribute is assigned to a clinical stage at which the attribute value is typically generated. Thus, the defined sequence of patient attributes corresponds, at least approximately, to the time order in which values of the attributes are generated. These “patient flows” facilitate detection of sub-groups of patients of interest, that is, patient cohort identification. The pattern discovery visual analytic techniques disclosed herein leverage such a patient flow in cohort generation and analytics using a data-driven and model-driven (e.g. pattern-driven) approach. Visual analytics enable effective discovery and retrieval of patients according to certain sub-patterns in a time-oriented clinical flow, thus significantly increasing the efficiency of generating usable cohorts for clinical research and patient follow-up schemes to improve quality of care…. The disclosed pattern discovery visual analytic techniques employ a pattern based generation method to arrange patient data into different time-oriented stages and cohorts (matching/mismatching combination groups) that enables users to select and retrieve any of these groups conveniently and further see Chan, [0023]; With continuing reference to FIG. 1, the pattern discovery visual analytic techniques disclosed herein make use of a predictive model for predicting whether an attribute T of the set of attributes has a value t, that is, predicts whether T=t. The predictive model is parameterized by w attributes, so that given as input the attribute values for the w attributes the model outputs a prediction of whether T=t. In illustrative embodiments, the predictive model is a predictive pattern 20 of attribute values for the w attributes 22. The predictive pattern 20 is applied by a prediction engine 24 to generate a positive or negative prediction for the target value t of the target attribute T of the set of attributes tabulated in the patient data table 14 using the prediction pattern 20 of attribute values for the w attributes 22 of the set of attributes).
 a leaning unit configured to generate a learned model that has learned a correlation between the pattern of the attribute values and a result of classification on the basis of the learning data sets. (See Chan, [0020-21]; Pattern discovery visual analytic techniques disclosed herein leverage models parameterized by a set of (without loss of generality) w attributes, typically in the form of predictive patterns of values for the w attributes, and optionally further leverage a known time sequence of clinical stages for a given type of clinical treatment to order various patient attributes in a defined sequence. In this approach, each patient attribute is assigned to a clinical stage at which the attribute value is typically generated. Thus, the defined sequence of patient attributes corresponds, at least approximately, to the time order in which values of the attributes are generated. These “patient flows” facilitate detection of sub-groups of patients of interest, that is, patient cohort identification. The pattern discovery visual analytic techniques disclosed herein leverage such a patient flow in cohort generation and analytics using a data-driven and model-driven (e.g. pattern-driven) approach. Visual analytics enable effective discovery and retrieval of patients according to certain sub-patterns in a time-oriented clinical flow, thus significantly increasing the efficiency of generating usable cohorts for clinical research and patient follow-up schemes to improve quality of care…. The disclosed pattern discovery visual analytic techniques employ a pattern based generation method to arrange patient data into different time-oriented stages and cohorts (matching/mismatching combination groups) that enables users to select and retrieve any of these groups conveniently and further see Chan, [0023]; With continuing reference to FIG. 1, the pattern discovery visual analytic techniques disclosed herein make use of a predictive model for predicting whether an attribute T of the set of attributes has a value t, that is, predicts whether T=t. The predictive model is parameterized by w attributes, so that given as input the attribute values for the w attributes the model outputs a prediction of whether T=t. In illustrative embodiments, the predictive model is a predictive pattern 20 of attribute values for the w attributes 22. The predictive pattern 20 is applied by a prediction engine 24 to generate a positive or negative prediction for the target value t of the target attribute T of the set of attributes tabulated in the patient data table 14 using the prediction pattern 20 of attribute values for the w attributes 22 of the set of attributes and further see Chan, [0030]; With continuing reference to FIG. 2, some illustrative directed graph visualizations are described. On a certain prediction proportion of the confusion matrix 30, the patient flow is the time (stage) oriented patient attribute-value path according to the discovered pattern).
 Regarding Claim(s) 8, Chan further teaches:. A leaning model generation method comprising: inputting a pattern of attribute values with respect to multiple kinds of attributes; (See Chan, [0022]; In some embodiments, the patient attributes synthesizer 12 converts some or all of the patient attributes to binary attributes for which the set of allowable attribute values has exactly two allowable values. For example, in the case of numerical values of clinical test results, such a conversion can convert the test values to either “Normal” or “Abnormal” based on clinical guidelines for the laboratory test (which may take into account factors such as patient age, weight, gender, chronic conditions, or so forth) and further see Chan, [0006]; generating a patient data table from patient information contained in the patient information database that tabulates, for each patient of the patient data table, attribute values for a set of attributes; for each patient of the patient data table).
generating, from the pattern of attribute values, an attribute image having multiple areas corresponding to the multiple kinds of attributes, each of the multiple areas exhibiting a color that corresponds to the attribute value inputted for the attribute corresponding thereto; (See Chan, [0034]; In some embodiments the attribute value nodes of the directed graph are color-coded as to whether the corresponding attribute value matches the prediction pattern. In illustrative FIG. 2, this is diagrammatically indicated by using slanted shading (e.g. corresponding to green) to indicate attribute value nodes corresponding to attribute values that match the predictive pattern 20 and using vertical shading (e.g. corresponding to red) to indicate attribute value nodes corresponding to attribute values that do not match the predictive pattern 20. Missing attribute values are diagrammatically shown without shading, which may for example represent grayed out coloring).
generating a plurality of learning data sets from each of these attribute images; and (See Chan, [0020-21]; Pattern discovery visual analytic techniques disclosed herein leverage models parameterized by a set of (without loss of generality) w attributes, typically in the form of predictive patterns of values for the w attributes, and optionally further leverage a known time sequence of clinical stages for a given type of clinical treatment to order various patient attributes in a defined sequence. In this approach, each patient attribute is assigned to a clinical stage at which the attribute value is typically generated. Thus, the defined sequence of patient attributes corresponds, at least approximately, to the time order in which values of the attributes are generated. These “patient flows” facilitate detection of sub-groups of patients of interest, that is, patient cohort identification. The pattern discovery visual analytic techniques disclosed herein leverage such a patient flow in cohort generation and analytics using a data-driven and model-driven (e.g. pattern-driven) approach. Visual analytics enable effective discovery and retrieval of patients according to certain sub-patterns in a time-oriented clinical flow, thus significantly increasing the efficiency of generating usable cohorts for clinical research and patient follow-up schemes to improve quality of care…. The disclosed pattern discovery visual analytic techniques employ a pattern based generation method to arrange patient data into different time-oriented stages and cohorts (matching/mismatching combination groups) that enables users to select and retrieve any of these groups conveniently and further see Chan, [0023]; With continuing reference to FIG. 1, the pattern discovery visual analytic techniques disclosed herein make use of a predictive model for predicting whether an attribute T of the set of attributes has a value t, that is, predicts whether T=t. The predictive model is parameterized by w attributes, so that given as input the attribute values for the w attributes the model outputs a prediction of whether T=t. In illustrative embodiments, the predictive model is a predictive pattern 20 of attribute values for the w attributes 22. The predictive pattern 20 is applied by a prediction engine 24 to generate a positive or negative prediction for the target value t of the target attribute T of the set of attributes tabulated in the patient data table 14 using the prediction pattern 20 of attribute values for the w attributes 22 of the set of attributes).
generating a learned model that has learned a correlation between the pattern of the attribute values and a result of classification on the basis of the learning data sets. (See Chan, [0020-21]; Pattern discovery visual analytic techniques disclosed herein leverage models parameterized by a set of (without loss of generality) w attributes, typically in the form of predictive patterns of values for the w attributes, and optionally further leverage a known time sequence of clinical stages for a given type of clinical treatment to order various patient attributes in a defined sequence. In this approach, each patient attribute is assigned to a clinical stage at which the attribute value is typically generated. Thus, the defined sequence of patient attributes corresponds, at least approximately, to the time order in which values of the attributes are generated. These “patient flows” facilitate detection of sub-groups of patients of interest, that is, patient cohort identification. The pattern discovery visual analytic techniques disclosed herein leverage such a patient flow in cohort generation and analytics using a data-driven and model-driven (e.g. pattern-driven) approach. Visual analytics enable effective discovery and retrieval of patients according to certain sub-patterns in a time-oriented clinical flow, thus significantly increasing the efficiency of generating usable cohorts for clinical research and patient follow-up schemes to improve quality of care…. The disclosed pattern discovery visual analytic techniques employ a pattern based generation method to arrange patient data into different time-oriented stages and cohorts (matching/mismatching combination groups) that enables users to select and retrieve any of these groups conveniently and further see Chan, [0023]; With continuing reference to FIG. 1, the pattern discovery visual analytic techniques disclosed herein make use of a predictive model for predicting whether an attribute T of the set of attributes has a value t, that is, predicts whether T=t. The predictive model is parameterized by w attributes, so that given as input the attribute values for the w attributes the model outputs a prediction of whether T=t. In illustrative embodiments, the predictive model is a predictive pattern 20 of attribute values for the w attributes 22. The predictive pattern 20 is applied by a prediction engine 24 to generate a positive or negative prediction for the target value t of the target attribute T of the set of attributes tabulated in the patient data table 14 using the prediction pattern 20 of attribute values for the w attributes 22 of the set of attributes and further see Chan, [0030]; With continuing reference to FIG. 2, some illustrative directed graph visualizations are described. On a certain prediction proportion of the confusion matrix 30, the patient flow is the time (stage) oriented patient attribute-value path according to the discovered pattern).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 20180300454 A1) in view of Yanase et al. (US 20050201546 A1).
	Regarding Claim(s) 3, While Chan teaches attribute values, binary conversion, mapping attributes and correlating the attributes to classify, Chan does not appear to teach two or more grade levels of an attribute. However, Chan in view of the analogous art of  Yanase (i.e. attribute mapping) does teach: wherein an attribute value with respect to at least one attribute regarding the skill, the experience, or the qualification represents one of two or more-grade levels regarding the skill, the experience, or the qualification that the person to be classified holds, and an area in the attribute image corresponding to the attribute exhibits one of two or more colors according to the level of the skill, the experience, or the qualification. (See Yanase, [0109]; The skill map creating unit 13d reads the skill values of an operator from the work skill database 12d (step S1805). The skill map creating unit 13d converts the skill values read into colors, and marks out predetermined areas on the skill map (step S1806). For example, in the example of the skill map shown in FIG. 19, when the task skill values are converted into colors, blue is set for a lower skill value, grey is set for a skill value of about 100, namely, average level, and red is set for a higher skill value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the attribute values, binary conversion, mapping attributes and correlating the attributes to classify of Chan with the two or more grade levels as taught by Yanase in order to match the most distinct attributes with each class (i.e. cohort) to ensure the most qualified candidates are being selected. (See Yanase, [0111]; On the skill map created in such a manner, an area for preferential training can be displayed. Specifically, a difference in the work skill value between the operator having the highest work skill and the operator having the lowest work skill is obtained for each work task, and an area of the work task with the largest difference and where the skill value is equal to or less than a certain value (for example, 70) is blinked).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        




/MEHMET YESILDAG/Primary Examiner, Art Unit 3624